*919ORDER
PER CURIAM.
The defendant, Thomas Ingrassia, appeals his conviction in the Circuit Court of St. Francois County for the class D felony of property damage in the first degree, in violation of section 569.100 RSMo. (2000). The defendant claims there was insufficient evidence the damage exceeded $750, as required for conviction pursuant to section 569.100. Finding no error, we affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court’s judgment pursuant to Rule 30.25(b).